                                          Case 5:20-cv-03664-LHK Document 269 Filed 09/13/21 Page 1 of 1




                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         CHASOM BROWN, et al.,
                                   4                                                      Case No. 20-cv-03664-LHK (SVK)
                                                        Plaintiffs,                       Case No. 20-cv-05416-LHK (SVK)
                                   5             v.
                                   6     GOOGLE LLC,                                      SCHEDULING ORDER RE
                                                                                          FORTHCOMING SPECIAL MASTER'S
                                   7                    Defendant.                        RECOMMENDATION
                                   8
                                         PATRICK CALHOUN, et al.,
                                   9
                                                 Plaintiffs,
                                  10
                                                        v.
                                  11
                                         GOOGLE LLC,
                                  12
Northern District of California
 United States District Court




                                                        Defendant
                                  13

                                  14          The Court is informed by Special Master Brush that he will submit his recommended order

                                  15   on the matters currently under referral to him in these two actions on Thursday, September 16,

                                  16   2021. Accordingly, pursuant to Fed. R. Civ. Proc. 53(f), and in consideration of the impending

                                  17   discovery deadlines in these actions, the Court ORDERS as follows:

                                  18      •   Any objections to the Special Master’s recommendation shall be due by noon on

                                  19          September 21, 2021.

                                  20      •   Should any Party object to any recommendation in either action, the Court will hold a

                                  21          hearing, by video conference, on September 23, 2021, at 10 a.m.

                                  22      •   The Special Master is ORDERED to file his recommendation under seal pursuant to Civil

                                  23          Local Rule 79-5. The Parties must submit joint proposed redactions to the Special

                                  24          Master’s recommendation by September 21, 2021.

                                  25          SO ORDERED.

                                  26   Dated: September 13, 2021

                                  27
                                                                                                  SUSAN VAN KEULEN
                                  28                                                              United States Magistrate Judge
